       Case 2:20-cv-02253-JJT Document 60 Filed 01/28/21 Page 1 of 3




 1   Andrew D. Parker (#028314)
     PARKER DANIELS KIBORT LLC
 2   888 Colwell Building
 3   123 N. Third Street
     Minneapolis, MN 55402
 4   Telephone: (480) 739-2966
 5   Facsimile: (612) 355-4101
     Attorney for Defendants Gurstel Law Firm, P.C.,
 6   Jesse Vassallo Lopez and Amy L. Blowers
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10                             DISTRICT OF ARIZONA
11
12                                          )
     LeGretta F. Cheek, Pro Se              ) Case No. 2:20-CV-2253-PHX-JJT
13                                          )
14                Plaintiff,                )
                                            )     SECOND DECLARATION OF
15   vs.                                    )     ANDREW D. PARKER
16                                          )
     Gurstel Law Firm, P.C., Shannon Crane, )
17   Whitney Jacobson, Jesse Vassallo Lopez,)
18                                          )
                  Defendants.               )
19
20
           Andrew D. Parker, hereby states and declares as follows:
21
           1.     I am an attorney with Parker Daniels Kibort LLC and I represent Gurstel Law
22
23   Firm, P.C., Shannon Crane, Whitney Jacobson, and Jesse Vassallo Lopez (collectively
24
     “Defendants.”)
25
           2.     This Declaration is made based upon personal knowledge and information.
26
27         3.     Attached hereto as Exhibit 1 is a true and correct copy of an email chain
28   dated December 18, 2020. This email demonstrates Defendants’ counsel conducting its
       Case 2:20-cv-02253-JJT Document 60 Filed 01/28/21 Page 2 of 3




 1   meet and confer with Plaintiff LeGretta Creek in accordance with Local Rule of Civil

 2   Procedure 12.1(c).
 3
 4
 5   Signed on January 28, 2021, in the State of Minnesota, County of Hennepin.

 6
                                             s/ Andrew D. Parker
 7
                                             Andrew D. Parker
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
       Case 2:20-cv-02253-JJT Document 60 Filed 01/28/21 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2
            I hereby certify that on January 28, 2021, I electronically transmitted the foregoing
 3
     document to the Clerk of Court using the CM/ECF System for filing and transmitted a
 4
     Notice of Electronic Filing to all parties and attorneys of record in this matter, including
 5
     pro se Plaintiff, LeGretta Cheek.
 6
 7
     /s/Mary B. Beeman
 8   Mary B. Beeman
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
